Citation Nr: 1639468	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-37 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the pelvis.

2.  Entitlement to a compensable rating for residuals of a stress fracture of the left tibia prior to October 6, 2009.  

3.  Entitlement to a rating greater than 10 percent for residuals of a stress fracture of the left tibia for the period from October 6, 2009.

4.  Entitlement to an effective date prior to October 27, 2011 for the assignment of a 40 percent rating for lumbar strain.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2009, a Decision Review Officer (DRO) hearing was held.  In November 2011, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  

In March 2012, the Board granted entitlement to service connection for posttraumatic stress disorder (PTSD).  The issues of entitlement to increased ratings for residuals of stress fractures to the pelvis, left foot, right foot, and left tibia were remanded for additional development.  In July 2012, the Board again remanded the increased rating issues.  

In May 2013, the Board granted entitlement to 10 percent disability ratings, and no higher, for residuals of stress fractures of the left foot and right foot for the entire appeal period.  The Board remanded the issues of entitlement to increased ratings for residuals of stress fractures of the pelvis and left tibia; and entitlement to an earlier effective date for the assignment of a 40 percent rating for lumbar strain.  

In July 2013, the RO furnished a supplemental statement of the case addressing the ratings assigned for residuals of stress fractures of the pelvis and left tibia.  The Board acknowledges that a significant amount of evidence has been added to the record since that time.  To the extent this evidence is relevant to the appeal issues, the Veteran has not waived RO jurisdiction.  Notwithstanding, and considering the decision to remand these issues, the Veteran is not prejudiced by the lack of an additional supplemental statement of the case at this time.  

In July 2015, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the American Legion.  In August 2015, both parties requested to revoke the power of attorney.  The Board does not recognize any representative at this time.

In January 2015, the RO increased the rating for major depression and PTSD to 100 percent from October 21, 2014.  In January 2016, the RO denied entitlement to an earlier effective date for service connection for major depression and PTSD.  In April 2016, the Veteran submitted a notice of disagreement and requested a DRO hearing, which was conducted in May 2016.  Thereafter, also in May 2016, the RO granted an earlier effective date for service connection for major depression and PTSD to October 31, 2002; granted an earlier effective date for a total disability rating based on individual unemployability to October 31, 2002; granted an earlier effective date for the grant of Dependents' Educational Assistance benefits to October 31, 2002; and granted an earlier effective date for a 100 percent schedular rating for major depression and PTSD to April 5, 2012.  The RO considered the decision a full grant on the effective date issues.  Notwithstanding, in August 2016, the Veteran submitted a notice of disagreement with the May 2016 decision indicating that she disagreed with the effective date of the award for PTSD and major depression.  The Veteran's notice of disagreement is recorded in VACOLS (Veterans Appeals Control and Locator System) and will be addressed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not find it necessary to remand for a statement of the case at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board observes that the Veteran also expressed disagreement with the effective date of the award for the back and migraines.  These issues were not considered in the May 2016 rating decision and no further action is needed.  

In May 2016, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, wherein she claimed compensation under 38 U.S.C.A. § 1151 (West 2014) for bone loss due to oral surgery.  Based on a review of the electronic record, the AOJ is currently processing the claim.  The Board does not have jurisdiction over this issue.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to increased ratings for residuals of stress fractures of the pelvis and left tibia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2014, the Veteran submitted correspondence indicating that she wished to withdraw her appeal for an earlier effective date for a lumbar spine condition.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to an effective date prior to October 27, 2011 for the assignment of a 40 percent rating for lumbar strain are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2013, the Board remanded the issue of entitlement to an effective date prior to December 30, 2011 for the assignment of a 40 percent rating for lumbar strain so that a statement of the case could be furnished.  This was accomplished in June 2013 and the Veteran subsequently perfected an appeal of this issue.  In January 2014, the RO determined there was clear and unmistakable error in the prior rating and the 40 percent rating for lumbar strain was assigned effective October 27, 2011.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  

In April 2014, the Veteran submitted a statement wherein she indicated that she wished to withdraw her appeal for an earlier effective date for a lumbar spine condition.  As the appellant has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.  


ORDER

The claim of entitlement to an effective date prior to October 27, 2011 for the assignment of a 40 percent rating for lumbar strain is dismissed.


REMAND

On review, additional development is needed as concerns the issues of entitlement to increased ratings for residuals of stress fractures of the pelvis and left tibia.  See 38 C.F.R. § 3.159 (2015).  

The May 2013 remand directed that the claims folder be returned to the November 2012 examiner for addendum to specifically identify to what extent the Veteran's hips and left knee were additional limited due to pain and/or painful motion in terms of degrees.  If the November 2012 examiner was unavailable, the Veteran was to be afforded additional VA examination.  

The Veteran was provided another VA examination in July 2013.  Unfortunately, the examination is not considered adequate.  That is, the Veteran's disabilities are evaluated based on impairment in the hips and the left knee (weight-bearing joints) and the examination does not contain all of the information necessary to properly evaluate those disabilities.  See e.g., Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  Considering this, as well as the length of time since the last examination, the Board finds that a new examination is needed.   

VA medical records were last added to the virtual record in August 2016.  Updated records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant medical records from the Philadelphia VA Medical Center for the period from August 2016 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of service-connected residuals of stress fractures of the pelvis and left tibia.  The electronic record must be available for review.

In accordance with the latest worksheets for rating disabilities of the hip/thigh and knee/lower leg conditions, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the residuals of stress fractures of the pelvis and left tibia.  As part of the physical examination, the examiner is specifically requested to test the range of motion in both hips and both knees in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  

A complete rationale for any opinion expressed must be provided.  

3.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the following issues: entitlement to a rating greater than 10 percent for residuals of a stress fracture of the pelvis; entitlement to a compensable disability rating for residuals of a stress fracture of the left tibia prior to October 6, 2009; and entitlement to a rating greater than 10 percent for residuals of a stress fracture of the left tibia for the period from October 6, 2009.  If the benefits sought on appeal remain denied, the appellant and her representative, if any, should be provided with a supplemental statement of the case.  All evidence added to the record since the July 2013 supplemental statement of the case should be considered.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


